



COURT OF APPEAL FOR ONTARIO

CITATION: Ince (Re), 2014 ONCA 211

DATE: 20140319

DOCKET: C57507

Doherty, Laskin and Feldman JJ.A.

IN THE MATTER OF:  MELVILLE
    INCE

AN APPEAL UNDER PART
    XX.1 OF THE
CODE

Michael Davies,
as amicus curiae

Deborah Calderwood, for the Crown

Melanie de Wit, for Ontario Shores Centre for Mental
    Health Sciences

Michele Warner, for the Centre for Addiction and Mental
    Health

Heard:  March 18, 2014

On appeal against the disposition of the Ontario Review
    Board, dated July 16, 2013 and the reasons for disposition dated July 30, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The appellant is not here having chosen not to attend.  The appeal is
    dismissed as abandoned.


